Case 3:17-cv-01089-SMY Document 233 Filed 04/27/21 Page 1 of 2 Page ID #1609




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 AUTUMN N. CROUCH, Special                      )
 Administrator of the Estate of Jacob Russell   )
 Steward, deceased,                             )
                                                )
                       Plaintiff,               )
                                                )
 vs.                                            )   Case No. 17-CV-1089-SMY
                                                )
 TAYLOR LOGISTICS COMPANY, LLC,                 )
 POLLOCK LOGISTICS, LLC, JEFFREY                )
 F. HALL, JR., HALL                             )
 TRANSPORTATION, LLC, and DEBRA                 )
 K. POLLOCK, individually and as Personal       )
 Representative of the Estate of Walter         )
 Pollock, Deceased,                             )
                                                )
                       Defendants.              )
                                                )
 AND                                            )
                                                )
 KIMBERLY D. BOSEL, Individually, and           )
 as Independent Representative of the Estate    )
 of Eric A. Bosel,                              )
                                                )
                       Plaintiff,               )
                                                )
 vs.                                            )   Case No. 17-CV-1280-SMY
                                                )
 TAYLOR LOGISTICS COMPANY, LLC,                 )
 POLLOCK LOGISTICS, LLC, JEFFREY                )
 F. HALL, JR., HALL                             )
 TRANSPORTATION, LLC, and DEBRA                 )
 K. POLLOCK, individually and as Personal       )
 Representative of the Estate of Walter         )
 Pollock, Deceased,                             )
                                                )
                       Defendants.              )

                           MEMORANDUM AND ORDER

YANDLE, District Judge:

       Now pending before the Court is the Stipulation of Dismissal without prejudice with

                                          Page 1 of 2
Case 3:17-cv-01089-SMY Document 233 Filed 04/27/21 Page 2 of 2 Page ID #1610




respect to the claims asserted against Defendants Debra K. Pollock, individually, and Pollock

Logistics, LLC, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) (Doc. 226).

       Rule 41 permits voluntary dismissals under certain circumstances, but the Rule is

circumscribed to dismissals of “actions,” not “parties” or “claims,” meaning that the rule should

not be used to cleave away one claim or one party from a larger case. See Taylor v. Brown, 787

F.3d 851, 857-58 (7th Cir. 2015). While the Court acknowledges the plain reading of the Rule,

given the number of Defendants, it finds that dismissing Defendants Debra K. Pollock,

individually, and Pollock Logistics, LLC pursuant to Rule 41(a)(1)(A)(ii) is appropriate in this

case. See Madsen v. Park City, 6 F. Supp. 2d 938, 943 (N.D. Ill. 1998) (“In a multiple defendant

case, it is permissible to voluntarily dismiss just some of the defendants.”).

       Accordingly, Debra K. Pollock, individually, and Pollock Logistics, LLC are DISMISSED

without prejudice; Debra K. Pollock’s (individually) and Pollock Logistics, LLC’s Motions for

Summary Judgment (Docs. 215 and 216) are TERMINATED as Moot.

       IT IS SO ORDERED.

       DATED: April 27, 2021



                                                      STACI M. YANDLE
                                                      United States District Judge




                                            Page 2 of 2
